ICJ_075_LandIslandMaritimeFrontier_SLV_HND_1989-12-13_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE LAND, ISLAND AND
MARITIME FRONTIER DISPUTE

(EL SALVADOR/HONDURAS)

ORDER OF 13 DECEMBER 1989

1989

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DIFFEREND FRONTALIER
TERRESTRE, INSULAIRE ET MARITIME

(EL SALVADOR/HONDURAS)

ORDONNANCE DU 13 DECEMBRE 1989
Official citation :

Land, Island and Maritime Frontier Dispute (El Salvador/Honduras),
Order of 13 December 1989, I.C.J. Reports 1989, p. 129.

Mode officiel de citation:

Différend frontalier terrestre, insulaire et maritime (El Salvador/Honduras),
ordonnance du 13 décembre 1989, C.I.J. Recueil 1989, p. 129.

 

Sales number 5 69
N° de vente :

 

 

 
1989
13 December
General List
No. 75

129

INTERNATIONAL COURT OF JUSTICE
YEAR 1989

13 December 1989

CASE CONCERNING THE LAND, ISLAND AND
MARITIME FRONTIER DISPUTE

(EL SALVADOR/HONDURAS)

ORDER

The President of the Chamber of the International Court of Justice
formed to deal with the above-mentioned case,

Having regard to Article 48 of the Statute of the Court and to Article 18,
paragraph 3, and Articles 44 and 92 of the Rules of Court,

Having regard to the Special Agreement concluded on 24 May 1986
between the Republic of El Salvador and the Republic of Honduras for
the submission to a chamber of the Court of a land, island and maritime
frontier dispute between the two States and to the Order of 8 May 1987 by
which the Court decided to accede to the request of the Parties to form a
special chamber of five judges to deal with the case, and declared the
Chamber to have been duly constituted,

Having regard to the Order made by the Court on 27 May 1987 by which
1 June 1988 was fixed as the time-limit for the filing by each of the Parties
of a Memorial and to the Order made by the Chamber on 29 May 1987
by which it authorized the filing of Counter-Memorials and Replies
in the present case as contemplated by the Special Agreement, and fixed
1 February 1989 as the time-limit for the filing by each of the Parties of
a Counter-Memorial and 1 August 1989 as the time-limit for the filing
by each of the Parties of a Reply, and

Having regard to the Order made by the President of the Chamber on
12 January 1989 extending, at the request of the Parties, the time-limit for

4
130 DISPUTE (EL SALVADOR/HONDURAS) (ORDER 13 XII 89)

the filing of the Counter-Memorials to 10 February 1989 and that for the
filing of the Replies to 15 December 1989;

Whereas the Counter-Memorials of the two Parties were duly filed
within the extended time-limit;

Whereas by a letter dated 27 November 1989, delivered by hand to the

Registry on 6 December 1989, the Agent of Honduras requested the exten-
sion of the time-limit for the filing of the Replies to 12 January 1990;

Whereas the Agent of El Salvador, consulted pursuant to Article 44,
paragraph 3, of the Rules of Court, indicated by a facsimile communica-
tion received in the Registry on 11 December 1989 that his Government
had no objection to such extension,

Extends to 12 January 1990 the time-limit for the filing by each of the
Parties of a Reply;
And reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this thirteenth day of December, one thou-
sand nine hundred and eighty-nine, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to the Gov-
ernment of El Salvador and the Government of Honduras, respectively.

(Signed) José SETTE-CAMARA,
President of the Chamber.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
